[doc2013equityincentivepl001.jpg]
Exhibit 10.1 PHYSICIANS REALTY TRUST 2013 EQUITY INCENTIVE PLAN The Physicians
Realty Trust 2013 Equity Incentive Plan, as amended and restated, (the “Plan”)
was adopted by the Board of Trustees of Physicians Realty Trust, a Maryland real
estate investment trust (the “Company”), as originally adopted effective as of
July 18, 2013 and amended and restated effective as of April 30, 2019 (the
“Effective Date”). ARTICLE 1 PURPOSE The purpose of the Plan is to attract and
retain the services of key Employees, key Consultants, and Outside Trustees upon
whom, in large measure, the Company’s sustained progress, growth and
profitability depend, to motivate such persons to achieve the long-term goals of
the Company and to more closely align such persons’ interests with those of the
Company’s shareholders by providing such persons with a proprietary interest in
the Company’s growth and performance through the granting of Nonqualified
Options, Share Appreciation Rights, Restricted Shares, Common Shares, Restricted
Share Units, Performance Awards, Dividend Equivalent Rights, and Other Awards.
With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee. ARTICLE 2 DEFINITIONS For the purpose of the Plan,
unless the context requires otherwise, the following terms shall have the
meanings indicated: 2.1 “Applicable Law” means all legal requirements relating
to the administration of equity incentive plans and the issuance and
distribution of Common Shares, if any, under applicable corporate laws,
applicable securities laws, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, and any other
applicable law, rule or restriction. 2.2 “Award” means the grant of any
Nonqualified Option, Restricted Shares, Common Shares, SAR, Restricted Share
Units, Performance Award, Dividend Equivalent Right or Other Award, whether
granted singly or in combination or in tandem (each individually referred to
herein as an “Incentive”). 2.3 “Award Agreement” means a written agreement
between a Participant and the Company which sets out the terms of the grant of
an Award. 2.4 “Award Period” means the period set forth in the Award Agreement
during which one or more Incentives granted under an Award may be exercised. 2.5
“Board” means the Board of Trustees of the Company. 2.6 “Change in Control”
means the occurrence of the event set forth in any one of the following
paragraphs, except as otherwise provided herein: (a) any Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl002.jpg]
Exhibit 10.1 outstanding securities eligible to vote for the election of the
Board (the “Company Voting Securities”); provided, however, the event described
in this paragraph (a) shall not be deemed to be a Change in Control if such
event results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (c) below); (b) individuals
who, on the Effective Date, constitute the Board (the “Incumbent Trustees”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any person becoming a trustee subsequent to the Effective Date,
whose election or nomination for election was approved (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for trustee, without written objection to such nomination)
by a vote of at least two-thirds of the trustees who were, as of the date of
such approval, Incumbent Trustees, shall be an Incumbent Trustee; provided,
further, that no individual initially appointed, elected or nominated as a
trustee of the Company as a result of an actual or threatened election contest
with respect to the election or removal of trustees or as a result of any other
actual or threatened solicitation of proxies or consents or pursuant to any
proxy access right by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Trustee; (c) the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving (A) the Company or (B) any of its wholly owned subsidiaries pursuant
to which, in the case of this clause (B), Company Voting Securities are issued
or issuable (any event described in the immediately preceding clause (A) or (B),
a “Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale:
(1) more than fifty percent (50%) of the total voting power (in respect of the
election of trustees, or similar officials in the case of an entity other than a
trust) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than fifty percent
(50%) of the total voting power (in respect of the election of trustees, or
similar officials in the case of an entity other than a trust) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the Beneficial Owner, directly or indirectly, of fifty percent (50%) or
more of the total voting power (in respect of the election of trustees, or
similar officials in the case of an entity other than a trust) of the
outstanding voting securities of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) and (3) at least a majority of the members of the
board of trustees (or similar officials in the case of an entity other than a
trust) of the Parent Entity (or, if there is no Parent Entity, the Surviving
Entity) following the consummation of the Reorganization or Sale were, at the
time of the approval by the Board of the execution of the initial agreement
providing for such Reorganization or Sale, Incumbent Trustees (any
Reorganization or Sale which satisfies all of the criteria specified in (1), (2)
and (3) above being deemed to be a “Non-Qualifying Transaction”); or (d) the
shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company. Notwithstanding the foregoing, if any Person becomes
the Beneficial Owner, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of Company Voting Securities solely as a result of
the, acquisition of Company Voting Securities by the Company which reduces the
number of Company Voting Securities outstanding, such increased amount shall be
deemed not to result in a Change in Control; provided, however, that if such
Person subsequently becomes the Beneficial Owner, directly or indirectly, of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities Beneficially



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl003.jpg]
Exhibit 10.1 Owned by such Person to a percentage equal to or greater than fifty
percent (50%), a Change in Control of the Company shall then be deemed to occur.
For purposes hereof: “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act. “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act. “Person” shall have
the meaning set forth in Section 3(a)(9) of the Exchange Act, as modified and
used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its Subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of Common Shares of the Company or (v) the Participant or any group of
persons including the Participant (or any entity controlled by the Participant
or any group of persons including the Participant). Notwithstanding the
foregoing provisions of this Section 2.6, if an Award issued under the Plan is
subject to Section 409A of the Code, then an event shall not constitute a Change
in Control for purposes of such Award under the Plan unless such event also
constitutes a change in the Company’s ownership, its effective control or the
ownership of a substantial portion of its assets within the meaning of Section
409A of the Code. 2.7 “Code” means the United States Internal Revenue Code of
1986, as amended. 2.8 “Committee” means the committee appointed or designated by
the Board to administer the Plan in accordance with Article 3 of this Plan. 2.9
“Common Shares” means the common shares of beneficial interest, par value $0.01
per share, of the Company, or any securities into which or for which the common
shares of the Company may be converted or exchanged, as the case may be,
pursuant to the terms of this Plan. 2.10 “Company” means Physicians Realty
Trust, a Maryland real estate investment trust, and any successor entity. 2.11
“Consultant” means any natural person, who is not an Employee, rendering bona
fide services to the Company or a Subsidiary, with compensation, pursuant to a
written independent Consultant agreement between such person (or any entity
employing such person) and the Company or a Subsidiary, provided that such
services are not rendered in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. 2.12 “Date of Grant” means the
effective date on which an Award is made to a Participant as set forth in the
applicable Award Agreement; provided, however, that solely for purposes of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder, the Date of Grant of an Award shall be the date of shareholder
approval of the Plan if such date is later than the effective date of such Award
as set forth in the Award Agreement. 2.13 “Dividend Equivalent Right” means the
right of the holder thereof to receive credits based on the cash dividends that
would have been paid on the Common Shares specified in the Award if such shares
were held by the Participant to whom the Award is made.



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl004.jpg]
Exhibit 10.1 2.14 “Employee” means a common law employee (as defined in
accordance with the Regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of the Company or any Subsidiary of the Company.
2.15 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended. 2.16 “Executive Officer” means an officer of the Company or a
Subsidiary subject to Section 16 of the Exchange Act. 2.17 “Fair Market Value”
means, as of a particular date, (a) if the Common Shares are listed on any
established national securities exchange, the closing sales price per Common
Share on the consolidated transaction reporting system for the principal
securities exchange for the Common Shares on that date, or, if there shall have
been no such sale so reported on that date, on the last preceding date on which
such a sale was so reported; (b) if the Common Shares are not so listed, but are
quoted on an automated quotation system, the closing sales price per Common
Share reported on the automated quotation system on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported; (c) if the Common Shares are not so
listed or quoted, the mean between the closing bid and asked price on that date,
or, if there are no quotations available for such date, on the last preceding
date on which such quotations shall be available, as reported by the OTC
Bulletin Board operated by the Financial Industry Regulation Authority, Inc. or
the OTC Markets Group Inc., formerly known as Pink OTC Markets Inc.; or (d) if
none of the above is applicable, such amount as may be determined by the
Committee, in good faith, to be the fair market value per Common Share. The
determination of Fair Market Value shall, where applicable, be in compliance
with Section 409A of the Code. 2.18 “Incentive” is defined in Section 2.2
hereof. 2.19 “Nonqualified Option” means a nonqualified option, granted pursuant
to this Plan, which is not an “incentive stock option” within the meaning of
Section 422 of the Code. 2.20 “Option Price” means the price which must be paid
by a Participant upon exercise of a Nonqualified Option to purchase a Common
Share. 2.21 “Other Award” means an Award issued pursuant to Section 6.8 hereof.
2.22 “Outside Trustee” means a trustee of the Company who is not an Employee or
a Consultant. 2.23 “Participant” means an Employee or Consultant of the Company
or a Subsidiary or an Outside Trustee to whom an Award is granted under this
Plan. 2.24 “Performance Award” means an Award hereunder of cash, Common Shares,
units or rights based upon, payable in, or otherwise related to, Common Shares
pursuant to Section 6.6 hereof. 2.25 “Performance Goal” means any of the goals
set forth in Section 6.9 hereof. 2.26 “Plan” means this Physicians Realty Trust
2013 Equity Incentive Plan, as amended and restated and as further amended from
time to time. 2.27 “Reporting Participant” means a Participant who is subject to
the reporting requirements of Section 16 of the Exchange Act.



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl005.jpg]
Exhibit 10.1 2.28 “Restricted Shares” means Common Shares issued or transferred
to a Participant pursuant to Section 6.3 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement. 2.29 “Restricted Share Units” means units awarded to Participants
pursuant to Section 6.5 hereof, which are convertible into Common Shares at such
time as such units are no longer subject to restrictions as established by the
Committee. 2.30 “Retirement” means any Termination of Service solely due to
retirement upon or after attainment of age sixty-five (65), or permitted early
retirement as determined by the Committee. 2.31 “SAR” or “Share Appreciation
Right” means the right to receive an amount, in cash and/or Common Shares, equal
to the excess of the Fair Market Value of a specified number of Common Shares as
of the date the SAR is exercised (or, as provided in the Award Agreement,
converted) over the SAR Price for such shares. 2.32 “SAR Price” means the
exercise price or conversion price of each Common Share covered by a SAR,
determined on the Date of Grant of the SAR. 2.33 “Subsidiary” means (i) any
corporation in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain, (ii) any limited
partnership, if the Company or any corporation described in item (i) above owns
a majority of the general partnership interest and limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies. 2.34 “Termination of Service” occurs when a
Participant who is (i) an Employee of the Company or any Subsidiary ceases to
serve as an Employee of the Company and its Subsidiaries, for any reason; (ii)
an Outside Trustee of the Company or a Subsidiary ceases to serve as a trustee
of the Company for any reason; or (iii) a Consultant of the Company or a
Subsidiary ceases to serve as a Consultant of the Company and its Subsidiaries
for any reason. Except as may be necessary or desirable to comply with
applicable federal or state law, a “Termination of Service” shall not be deemed
to have occurred when a Participant who is an Employee becomes an Outside
Trustee or Consultant or vice versa. Notwithstanding the foregoing provisions of
this Section 2.34, in the event an Award issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “Termination of Service” for purposes of such Award shall be
the definition of “separation from service” provided for under Section 409A of
the Code and the regulations or other guidance issued thereunder. 2.35 “Total
and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Participant is not eligible to participate in such plan or policy, that the
Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee. Notwithstanding the foregoing provisions of this
Section 2.35, in the event an Award issued under the Plan is subject to Section
409A of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Total and Permanent Disability” for purposes of such Award shall



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl006.jpg]
Exhibit 10.1 be the definition of “disability” provided for under Section 409A
of the Code and the regulations or other guidance issued thereunder. ARTICLE 3
ADMINISTRATION Subject to the terms of this Article 3, the Plan shall be
administered by the Board or such committee of the Board as is designated by the
Board to administer the Plan (the “Committee”). The Committee shall consist of
not fewer than two persons. Any member of the Committee may be removed at any
time, with or without cause, by resolution of the Board. Any vacancy occurring
in the membership of the Committee may be filled by appointment by the Board. At
any time there is no Committee to administer the Plan, any references in this
Plan to the Committee shall be deemed to refer to the Board. If necessary to
satisfy the requirements of Rule 16b-3 promulgated under the Exchange Act,
membership on the Committee shall be limited to those members of the Board who
are “non-employee trustees” as defined in Rule 16b-3 promulgated under the
Exchange Act. The Committee shall select one of its members to act as its
Chairman. A majority of the Committee shall constitute a quorum, and the act of
a majority of the members of the Committee present at a meeting at which a
quorum is present shall be the act of the Committee. The Committee shall
determine and designate from time to time the eligible persons to whom Awards
will be granted and shall set forth in each related Award Agreement, where
applicable, the Award Period, the Date of Grant, and such other terms,
provisions, limitations, and performance requirements, as are approved by the
Committee, but not inconsistent with the Plan. The Committee shall determine
whether an Award shall include one type of Incentive or two or more Incentives
granted in combination or two or more Incentives granted in tandem (that is, a
joint grant where exercise of one Incentive results in cancellation of all or a
portion of the other Incentive). Although the members of the Committee shall be
eligible to receive Awards, all decisions with respect to any Award, and the
terms and conditions thereof, to be granted under the Plan to any member of the
Committee shall be made solely and exclusively by the other members of the
Committee, or by the Board. The Committee, in its discretion, shall (i)
interpret the Plan and Award Agreements, (ii) prescribe, amend, and rescind any
rules and regulations, as necessary or appropriate for the administration of the
Plan, (iii) establish performance goals for an Award and certify the extent of
their achievement, and (iv) make such other determinations or certifications and
take such other action as it deems necessary or advisable in the administration
of the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.
The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.
Notwithstanding the foregoing, to the extent necessary to satisfy the
requirements of Rule 16b-3 promulgated under the Exchange Act, any function
relating to a Reporting Participant shall be performed solely by the Committee.
With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the Exchange Act, the rules of any exchange or
inter-dealer quotation system upon which the Company’s securities are listed or
quoted, or any other Applicable Law, to the extent that any such restrictions
are no longer required by Applicable Law, the Committee shall have the sole
discretion and authority to grant Awards that are not subject to such mandated
restrictions and/or to waive any such mandated restrictions with respect to
outstanding Awards. ARTICLE 4 ELIGIBILITY



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl007.jpg]
Exhibit 10.1 Any Employee (including an Employee who is also a trustee or an
officer), Consultant or Outside Trustee of the Company whose judgment,
initiative, and efforts contributed or may be expected to contribute to the
successful performance of the Company is eligible to participate in the Plan.
The Committee, upon its own action, may grant, but shall not be required to
grant, an Award to any Employee, Consultant or Outside Trustee. Awards may be
granted by the Committee at any time and from time to time to new Participants,
or to then Participants, or to a greater or lesser number of Participants, and
may include or exclude previous Participants, as the Committee shall determine.
Except as required by this Plan, Awards need not contain similar provisions. The
Committee’s determinations under the Plan (including without limitation
determinations of which Employees, Consultants or Outside Trustees, if any, are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the agreements evidencing same) need not be
uniform and may be made by it selectively among Participants who receive, or are
eligible to receive, Awards under the Plan. ARTICLE 5 SHARES SUBJECT TO PLAN 5.1
Number Available for Awards. Subject to adjustment as provided in Articles 11
and 12, the maximum number of Common Shares that may be delivered pursuant to
Awards granted under the Plan is 7,000,000 shares. Subject to adjustment
pursuant to Articles 11 and 12, during any one calendar year, the maximum number
of Common Shares with respect to Awards that may be granted to an Executive
Officer is Five Hundred Thousand (500,000) Common Shares and the maximum value
with respect to Awards that may be granted to an Outside Trustee is Five Hundred
Thousand Dollars ($500,000). Shares to be issued may be made available from
authorized but unissued Common Shares, Common Shares held by the Company in its
treasury, or Common Shares purchased by the Company on the open market or
otherwise. During the term of this Plan, the Company will at all times reserve
and keep available the number of Common Shares that shall be sufficient to
satisfy the requirements of this Plan. 5.2 Reuse of Shares. Except as otherwise
expressly provided in this Section 5.2, to the extent that all or any portion of
an Award under this Plan shall be forfeited, shall expire or be canceled, in
whole or in part, or shall be settled or paid in cash, then the number of Common
Shares covered by the Award (or portion thereof) so forfeited, expired or
canceled or settled or paid in cash may again be awarded pursuant to the
provisions of this Plan. Common Shares from an Award that are withheld in
payment of the exercise price or taxes, and Common Shares subject to a Stock
Appreciation Right not delivered upon exercise shall be deemed to be delivered
for purposes of the Plan and therefore will not be deemed to remain or to become
available under the Plan. ARTICLE 6 GRANT OF AWARDS 6.1 In General. (a) The
grant of an Award shall be authorized by the Committee and shall be evidenced by
an Award Agreement setting forth the type of Incentive or Incentives being
granted, the total number of Common Shares subject to the Incentive(s), the
Option Price (if applicable), the Award Period, the Date of Grant, and such
other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan, and (ii) to
the extent an Award issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder. The Company shall
execute an Award Agreement with a Participant after the Committee approves the
issuance of an Award. Any Award granted pursuant to this Plan must be granted
within ten (10) years of the Effective Date of this Plan. The Plan shall be
submitted to the Company’s shareholders for approval as required by Applicable
Law; however, the Committee may grant Awards under the Plan prior to the time of
shareholder approval. Any such Award granted prior to such shareholder approval
shall be made subject



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl008.jpg]
Exhibit 10.1 to such shareholder approval. The grant of an Award to a
Participant shall not be deemed either to entitle the Participant to, or to
disqualify the Participant from, receipt of any other Award under the Plan. (b)
If the Committee establishes a purchase price for an Award, the Participant must
accept such Award within a period of thirty (30) days (or such shorter period as
the Committee may specify) after the Date of Grant by executing the applicable
Award Agreement and paying such purchase price. (c) Any Award under this Plan
that is settled in whole or in part in cash on a deferred basis may provide for
interest equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant. 6.2 Option Price. The Option Price for any
Common Share which may be purchased under a Nonqualified Option for any Common
Share may be equal to or greater than the Fair Market Value of the share on the
Date of Grant. Except as otherwise provided by Article 11 or Article 12, the
Option Price for any Nonqualified Option may not be reduced, directly or
indirectly by cancellation and re-grant or otherwise, without the prior approval
of the shareholders. 6.3 Restricted Shares and Common Shares. If Restricted
Shares or Common Shares are granted to or received by a Participant under an
Award (including a Nonqualified Option), the Committee shall set forth in the
related Award Agreement: (i) the number of Common Shares awarded, the price, if
any, to be paid by the Participant for such Common Shares and the method of
payment of the price, (iii) the time or times within which such Award may be
subject to forfeiture, if at all, (iv) specified Performance Goals of the
Company, a Subsidiary, any division thereof or any group of Employees of the
Company, or other criteria, which the Committee determines must be met in order
to remove any restrictions (including vesting) on such Award, and (v) all other
terms, limitations, restrictions, and conditions of the Common Shares, which
shall be consistent with this Plan and, to the extent Restricted Shares granted
under the Plan are subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. The provisions of Restricted Shares need not be the
same with respect to each Participant. (a) Legend on Shares. The Company shall
electronically register the Restricted Shares or Common Shares awarded to a
Participant in the name of such Participant, which shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Restricted Shares or Common Shares, substantially as provided in Section 15.9 of
the Plan. No certificate or certificates in respect of such Restricted Shares or
Common Shares shall be issued with respect to such Common Shares, unless,
following the expiration of the Restriction Period (as defined in Section
6.3(b)(i)) without forfeiture in respect of such Restricted Shares, the
Participant requests delivery of the certificate or certificates by submitting a
written request to the Committee (or such party designated by the Company)
requesting delivery of the certificates and the Company, in its sole discretion,
elects to issue such certificates (as opposed to electronic book entry form with
respect to its Common Shares). The Company shall deliver the certificates it
elects to issue to the Participant as soon as administratively practicable
following the Company’s receipt of such request. (b) Restrictions and
Conditions. Restricted Shares shall be subject to the following restrictions and
conditions: (i) Subject to the other provisions of this Plan and the terms of
the particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign Restricted Shares. Except for these limitations, the
Committee may in its sole discretion, remove any or all of the restrictions on
such Restricted Shares



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl009.jpg]
Exhibit 10.1 whenever it may determine that, by reason of changes in Applicable
Laws or other changes in circumstances arising after the date of the Award, such
action is appropriate. (ii) Except as provided in sub-paragraph (i) above or in
the applicable Award Agreement or under Section 6.6 below, the Participant shall
have, with respect to his or her Restricted Shares, all of the rights of a
shareholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon. Certificates for Common Shares free of
restriction under this Plan shall be, if requested by the Participant in
accordance with Section 6.4(a) above and if the Company elects to issue
certificates (as opposed to electronic book entry form with respect to its
Common Shares), delivered to the Participant promptly after, and only after, the
Restriction Period shall expire without forfeiture in respect of such Common
Shares or after any other restrictions imposed on such Common Shares by the
applicable Award Agreement or other agreement have expired. Certificates, if
issued, for the Common Shares forfeited under the provisions of the Plan and the
applicable Award Agreement shall be promptly returned to the Company by the
forfeiting Participant. (iii) The Restriction Period of Restricted Shares shall
commence on the Date of Grant or the date of exercise of an Award, as specified
in the Award Agreement, and, subject to Article 12 of the Plan, unless otherwise
established by the Committee in the Award Agreement setting forth the terms of
the Restricted Shares, shall expire upon satisfaction of the conditions set
forth in the Award Agreement; such conditions may provide for vesting based on
such Performance Goals, as may be determined by the Committee in its sole
discretion. (iv) Except as otherwise provided in the particular Award Agreement,
upon Termination of Service for any reason during the Restriction Period, the
nonvested Restricted Shares shall be forfeited by the Participant. In the event
a Participant has paid any consideration to the Company for such forfeited
Restricted Shares, the Committee shall specify in the Award Agreement that
either (i) the Company shall be obligated to, or (ii) the Company may, in its
sole discretion, elect to, pay to the Participant, as soon as practicable after
the event causing forfeiture, in cash, an amount equal to the lesser of the
total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited Restricted
Shares shall cease and terminate, without any further obligation on the part of
the Company. 6.4 SARs. The Committee may grant SARs to any Participant, either
as a separate Award or in connection with a Nonqualified Option. SARs shall be
subject to such terms and conditions as the Committee shall impose, provided
that such terms and conditions are (i) not inconsistent with the Plan, and (ii)
to the extent a SAR issued under the Plan is subject to Section 409A of the
Code, in compliance with the applicable requirements of Section 409A of the Code
and the regulations or other guidance issued thereunder. The grant of the SAR
may provide that the holder may be paid for the value of the SAR either in cash
or in Common Shares, or a combination thereof. In the event of the exercise of a
SAR payable in Common Shares, the holder of the SAR shall receive that number of
whole Common Shares having an aggregate Fair Market Value on the date of
exercise equal to the value obtained by multiplying (i) the difference between
the Fair Market Value of a Common Share on the date of exercise over the SAR
Price as set forth in such SAR (or other value specified in the agreement
granting the SAR), by (ii) the number of Common Shares as to which the SAR is
exercised, with a cash settlement to be made for any fractional Common Shares.
The SAR Price for any Common Share subject to a SAR may be equal to or greater
than the Fair Market Value of the share on the Date of Grant. The Committee, in
its sole discretion, may place a ceiling on the amount payable upon exercise of
a SAR, but any such limitation



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl010.jpg]
Exhibit 10.1 shall be specified at the time that the SAR is granted. Except as
otherwise provided by Article 11 or Article 12, the SAR Price for any SAR may
not be reduced, directly or indirectly by cancellation and re-grant or
otherwise, without the prior approval of the shareholders. 6.5 Restricted Share
Units. Restricted Share Units may be awarded or sold to any Participant under
such terms and conditions as shall be established by the Committee, provided,
however, that such terms and conditions are (i) not inconsistent with the Plan,
and (ii) to the extent a Restricted Share Unit issued under the Plan is subject
to Section 409A of the Code, in compliance with the applicable requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder. Restricted Share Units shall be subject to such restrictions as the
Committee determines, including, without limitation, (a) a prohibition against
sale, assignment, transfer, pledge, hypothecation or other encumbrance for a
specified period; or (b) a requirement that the holder forfeit (or in the case
of Common Shares or units sold to the Participant, resell to the Company at
cost) such shares or units in the event of Termination of Service during the
period of restriction. 6.6 Performance Awards. (a) The Committee may grant
Performance Awards to one or more Participants. The terms and conditions of
Performance Awards shall be specified at the time of the grant and may include
provisions establishing the performance period, the Performance Goals to be
achieved during a performance period, and the maximum or minimum settlement
values, provided that such terms and conditions are (i) not inconsistent with
the Plan and (ii) to the extent a Performance Award issued under the Plan is
subject to Section 409A of the Code, in compliance with the applicable
requirements of Section 409A of the Code and the regulations or other guidance
issued thereunder. If the Performance Award is to be in Common Shares, the
Performance Award may provide for the issuance of the Common Shares at the time
of the grant of the Performance Award or at the time of the determination by the
Committee that the Performance Goals for the performance period have been met.
The forfeiture of Common Shares issued at the time of the grant of the
Performance Award due to failure to achieve the established Performance Goals
shall be separate from and in addition to any other restrictions provided for in
this Plan that may be applicable to such Common Shares. Each Performance Award
granted to one or more Participants shall have its own terms and conditions. If
the Committee determines, in its sole discretion, that the established
performance measures or objectives are no longer suitable because of a change in
the Company’s business, operations, corporate structure, or for other reasons
that the Committee deemed satisfactory, the Committee may modify the performance
measures or objectives and/or the performance period. (b) Performance Awards may
be valued by reference to the Fair Market Value or according to any formula or
method deemed appropriate by the Committee, in its sole discretion, including,
but not limited to, achievement of Performance Goals or other specific
financial, production, sales or cost performance objectives that the Committee
believes to be relevant to the Company’s business and/or remaining in the employ
of the Company or a Subsidiary for a specified period of time. Performance
Awards may be paid in cash, Common Shares, or other consideration, or any
combination thereof. If payable in Common Shares, the consideration for the
issuance of such shares may be the achievement of the performance objective
established at the time of the grant of the Performance Award. Performance
Awards may be payable in a single payment or in installments and may be payable
at a specified date or dates or upon attaining the performance objective. The
extent to which any applicable performance objective has been achieved shall be
conclusively determined by the Committee. 6.7 Dividend Equivalent Rights. The
Committee may grant a Dividend Equivalent Right to any Participant, either as a
component of another Award or as a separate Award, provided, however, that to
the extent any Dividend Equivalent Right granted as a component of a
Nonqualified Option or SAR is subject to Section 409A of the Code, both the
Dividend Equivalent Right and the Nonqualified Option or SAR, as applicable,
must



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl011.jpg]
Exhibit 10.1 be granted with terms that are compliant with Section 409A of the
Code. The terms and conditions of the Dividend Equivalent Right shall be
specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional Common Shares (which may thereafter accrue additional
dividend equivalents). Any such reinvestment shall be at the Fair Market Value
at the time thereof. Dividend Equivalent Rights may be settled in cash or Common
Shares, or a combination thereof, in a single payment or in installments. A
Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right shall be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other Award, and that such
Dividend Equivalent Right granted as a component of another Award may also
contain terms and conditions different from such other Award. Notwithstanding
anything to the contrary herein, Dividend Equivalent Rights may not be granted
as a component of Restricted Shares. 6.8 Other Awards. The Committee may grant
to any Participant other forms of Awards, based upon, payable in, or otherwise
related to, in whole or in part, Common Shares, if the Committee determines that
such other form of Award is consistent with the purpose and restrictions of this
Plan. The terms and conditions of such other form of Award shall be specified by
the grant. Such Other Awards may be granted for no cash consideration, for such
minimum consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant. 6.9 Performance Goals. Awards of
Restricted Shares, Restricted Share Units, Performance Award and Other Awards
(whether relating to cash or Common Shares) under the Plan may be made subject
to the attainment of Performance Goals relating to one or more business criteria
that may consist of one or more or any combination of the following criteria:
cash flow; cost; revenues; sales; ratio of debt to debt plus equity; net
borrowing, credit quality or debt ratings; profit before tax; economic profit;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; gross margin; earnings per share (whether on a
pre- tax, after-tax, operational or other basis); operating earnings; capital
expenditures; expenses or expense levels; economic value added; ratio of
operating earnings to capital spending or any other operating ratios; free cash
flow; net profit; net sales; net asset value per share; the accomplishment of
mergers, acquisitions, dispositions, public offerings or similar extraordinary
business transactions; sales growth; price of the Company’s Common Shares;
return on assets, equity or shareholders’ equity; market share; inventory
levels, inventory turn or shrinkage; total return to shareholders or such other
business criteria as the Committee considers appropriate or desirable in light
of the business goals of the Company (“Performance Criteria”). Any Performance
Criteria may be used to measure the performance of the Company as a whole or any
business unit of the Company and may be measured relative to a peer group or
index. Any Performance Criteria may include or exclude (i) extraordinary,
unusual and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, (iv) the effect of a merger or acquisition, as identified in the Company’s
quarterly and annual earnings releases, or (v) other similar occurrences. In all
other respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements, under generally accepted accounting principles,
or under a methodology established by the Committee prior to the issuance of an
Award which is consistently applied and identified in the audited financial
statements, including footnotes, or the Compensation Discussion and Analysis
section of the Company’s annual report. However, the Committee may not in any
event increase the amount of compensation payable to an individual upon the
attainment of a Performance Goal. 6.10 Tandem Awards. The Committee may grant
two or more Incentives in one Award in the form of a “tandem Award,” so that the
right of the Participant to exercise one Incentive shall be canceled if, and to
the extent, the other Incentive is exercised. For example, if a Nonqualified
Option and a SAR are issued in a tandem Award, and the Participant exercises the
SAR with respect to one hundred (100) Common Shares, the right of the



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl012.jpg]
Exhibit 10.1 Participant to exercise the related Nonqualified Option shall be
canceled to the extent of one hundred (100) Common Shares. ARTICLE 7 AWARD
PERIOD; VESTING 7.1 Award Period. Subject to the other provisions of this Plan,
the Committee may, in its discretion, provide that an Incentive may not be
exercised in whole or in part for any period or periods of time or beyond any
date specified in the Award Agreement. Except as provided in the Award
Agreement, an Incentive may be exercised in whole or in part at any time during
its term. The Award Period for an Incentive shall be reduced or terminated upon
Termination of Service. No Incentive granted under the Plan may be exercised at
any time after the end of its Award Period. No portion of any Incentive may be
exercised after the expiration of ten (10) years from its Date of Grant. 7.2
Vesting. Notwithstanding any other provision of the Plan (but except as provided
in this Section 7.2), Incentives shall have a minimum vesting period of one (1)
year, provided that over the life of the Plan up to 5% of the total number of
Common Shares authorized under Section 5.1 subject to Incentives may be issued
without minimum vesting requirements. If the Committee imposes conditions upon
vesting, then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested in the event of the Participant’s death, Total and Permanent
Disability or Termination of Service without cause or as otherwise provided in
Article 12. ARTICLE 8 EXERCISE OR CONVERSION OF INCENTIVE 8.1 In General. A
vested Incentive may be exercised or converted, during its Award Period, subject
to limitations and restrictions set forth in the Award Agreement. 8.2 Securities
Law and Exchange Restrictions. In no event may an Incentive be exercised or
Common Shares be issued pursuant to an Award if a necessary listing or quotation
of the Common Shares on a stock exchange or inter-dealer quotation system or any
registration under state or federal securities laws required under the
circumstances has not been accomplished. 8.3 Exercise of Nonqualified Option.
(a) In General. If a Nonqualified Option is exercisable prior to the time it is
vested, the Common Shares obtained on the exercise of the Nonqualified Option
shall be Restricted Shares which are subject to the applicable provisions of the
Plan and the Award Agreement. If the Committee imposes conditions upon exercise,
then subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Nonqualified Option may
be exercised. No Nonqualified Option may be exercised for a fractional Common
Share. The granting of a Nonqualified Option shall impose no obligation upon the
Participant to exercise that Nonqualified Option. (b) Notice and Payment.
Subject to such administrative regulations as the Committee may from time to
time adopt, a Nonqualified Option may be exercised by the delivery of written
notice to the Committee setting forth the number of Common Shares with respect
to which the Nonqualified Option is to be exercised and the date of exercise
thereof (the “Exercise Date”) which shall be at least three (3) days after
giving such notice unless an earlier time shall have been mutually agreed upon.
On the Exercise Date, the Participant shall deliver to the Company consideration
with a value equal to the total Option Price of the shares to be purchased,
payable as provided in the Award Agreement, which may provide for payment in any
one or more of the following ways: (a) cash or check, bank draft, or money order
payable to the order of the Company, (b)



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl013.jpg]
Exhibit 10.1 Common Shares (including Restricted Shares) owned by the
Participant on the Exercise Date, valued at its Fair Market Value on the
Exercise Date, and which the Participant has not acquired from the Company
within six (6) months prior to the Exercise Date, (c) by delivery (including by
facsimile or other electronic means) to the Company or its designated agent of
an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the Common Shares purchased upon exercise of
the Nonqualified Option or to pledge such shares as collateral for a loan and
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay such purchase price, and/or (d) in any other form of valid consideration
that is acceptable to the Committee in its sole discretion. In the event that
Restricted Shares are tendered as consideration for the exercise of a
Nonqualified Option, a number of Common Shares issued upon the exercise of the
Nonqualified Option equal to the number of Restricted Shares used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Shares so tendered. (c) Issuance of Certificate. Except as
otherwise provided in Section 6.3 hereof (with respect to Restricted Shares) or
in the applicable Award Agreement, upon payment of all amounts due from the
Participant, the Company shall cause the Common Shares then being purchased to
be registered in the Participant’s name (or the person exercising the
Participant’s Option in the event of his or her death), but shall not issue
certificates for the Common Shares unless the Participant or such other person
requests delivery of the certificates for the Common Shares, in writing in
accordance with the procedures established by the Committee, and the Company has
elected to issue certificates (as opposed to electronic book entry form with
respect to its Common Shares); in which case, the Company shall deliver
certificates to the Participant (or the person exercising the Participant’s
Option in the event of his or her death) as soon as administratively practicable
following the Company’s receipt of a written request from the Participant or
such other person for delivery of the certificates. Any obligation of the
Company to deliver Common Shares shall, however, be subject to the condition
that, if at any time the Committee shall determine in its discretion that the
listing, registration, or qualification of the Nonqualified Option or the Common
Shares upon any securities exchange or inter-dealer quotation system or under
any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Nonqualified Option or the issuance or purchase of Common Shares thereunder, the
Nonqualified Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not reasonably acceptable to the
Committee. (d) Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Shares
specified in such notice or fails to accept delivery thereof, that portion of
the Participant’s Nonqualified Option and right to purchase such Common Shares
may be forfeited by the Participant. 8.4 SARs. Subject to the conditions of this
Section 8.4 and such administrative regulations as the Committee may from time
to time adopt, a SAR may be exercised by the delivery (including by facsimile or
other electronic means) of written notice to the Committee setting forth the
number of Common Shares with respect to which the SAR is to be exercised and the
date of exercise thereof (the “Exercise Date”) which shall be at least three (3)
days after giving such notice unless an earlier time shall have been mutually
agreed upon. Subject to the terms of the Award Agreement and only if permissible
under Section 409A of the Code and the regulations or other guidance issued
thereunder (or, if not so permissible, at such time as permitted by Section 409A
of the Code and the regulations or other guidance issued thereunder), the
Participant shall receive from the Company in exchange therefor in the
discretion of the Committee, and subject to the terms of the Award Agreement:



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl014.jpg]
Exhibit 10.1 (a) cash in an amount equal to the excess (if any) of the Fair
Market Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) per Common Share over the SAR Price per share specified
in such SAR, multiplied by the total number of Common Shares of the SAR being
surrendered; (b) that number of Common Shares having an aggregate Fair Market
Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or (c) the Company may settle such obligation in part with Common
Shares and in part with cash. The distribution of any cash or Common Shares
pursuant to the foregoing sentence shall be made at such time as set forth in
the Award Agreement. ARTICLE 9 AMENDMENT OR DISCONTINUANCE Subject to the
limitations set forth in this Article 9, the Committee may at any time and from
time to time, without the consent of the Participants, alter, amend, revise,
suspend, or discontinue the Plan in whole or in part; provided, however, that no
amendment for which shareholder approval is required by any securities exchange
or inter-dealer quotation system on which the Common Shares are listed or
traded, or by other Applicable Law shall be effective unless such amendment
shall be approved by the requisite vote of the shareholders of the Company
entitled to vote thereon. Any such amendment shall, to the extent deemed
necessary or advisable by the Committee, be applicable to any outstanding
Incentives theretofore granted under the Plan, notwithstanding any contrary
provisions contained in any Award Agreement. In the event of any such amendment
to the Plan, the holder of any Incentive outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Award Agreement relating thereto. Notwithstanding anything contained in this
Plan to the contrary, unless required by Applicable Law, no action contemplated
or permitted by this Article 9 shall adversely affect any rights of Participants
or obligations of the Company to Participants with respect to any Incentive
theretofore granted under the Plan without the consent of the affected
Participant. ARTICLE 10 TERM The Plan shall be effective from the date that this
Plan is adopted by the Board. Unless sooner terminated by action of the
Committee, the Plan will terminate on the tenth anniversary of the Effective
Date, but Incentives granted before that date will continue to be effective in
accordance with their terms and conditions. ARTICLE 11 CAPITAL ADJUSTMENTS In
the event that any dividend or other distribution (whether in the form of cash,
Common Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Shares or other securities of the Company,
issuance of warrants or other rights to purchase Common Shares or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Shares
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Shares (or other securities
or property) subject



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl015.jpg]
Exhibit 10.1 to outstanding Awards, (iii) the number of shares and type of
Common Shares (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited Common Shares in accordance with Section 6.3, and (vi) the number of
or SAR Price of Common Shares then subject to outstanding SARs previously
granted and unexercised under the Plan, to the end that the same proportion of
the Company’s issued and outstanding Common Shares in each instance shall remain
subject to exercise at the same aggregate SAR Price; provided however, that the
number of Common Shares (or other securities or property) subject to any Award
shall always be a whole number. Notwithstanding the foregoing, no such
adjustment shall be made or authorized to the extent that such adjustment would
cause the Plan or any Nonqualified Option to violate Section 409A of the Code.
Such adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject. Upon the occurrence of any such adjustment, the Company shall provide
notice to each affected Participant of its computation of such adjustment which
shall be conclusive and shall be binding upon each such Participant. ARTICLE 12
RECAPITALIZATION, MERGER AND CONSOLIDATION 12.1 No Effect on Company’s
Authority. The existence of this Plan and Incentives granted hereunder shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure and its business, or any Change
in Control, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Shares or the rights thereof (or any rights, options, or
warrants to purchase same), or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise. 12.2
Conversion of Incentives Where Company Survives. Subject to any required action
by the shareholders and except as otherwise provided by Section 12.4 hereof or
as may be required to comply with Section 409A of the Code and the regulations
or other guidance issued thereunder, if the Company shall be the surviving or
resulting corporation in any merger, consolidation or share exchange, any
Incentive granted hereunder shall pertain to and apply to the securities or
rights (including cash, property, or assets) to which a holder of the number of
Common Shares subject to the Incentive would have been entitled. 12.3 Exchange
or Cancellation of Incentives Where Company Does Not Survive. Except as
otherwise provided by Section 12.4 hereof or as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, in the event of any merger, consolidation or share exchange pursuant
to which the Company is not the surviving or resulting corporation, there shall
be substituted for each Common Share subject to the unexercised portions of
outstanding Incentives, that number of shares of each class of stock or other
securities or that amount of cash, property, or assets of the surviving,
resulting or consolidated company which were distributed or distributable to the
shareholders of the Company in respect to each Common Share held by them, such
outstanding Incentives to be thereafter exercisable for such stock, securities,
cash, or property in accordance with their terms. 12.4 Cancellation of
Incentives. Notwithstanding the provisions of Sections 12.2 and 12.3 hereof, and
except as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, all Incentives granted
hereunder may be canceled by the Company, in its sole discretion, as of the
effective date of any Change in Control, merger, consolidation or share
exchange, or any issuance of bonds, debentures, preferred or preference stocks
ranking prior to or otherwise affecting the Common Shares or the rights



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl016.jpg]
Exhibit 10.1 thereof (or any rights, options, or warrants to purchase same), or
of any proposed sale of all or substantially all of the assets of the Company,
or of any dissolution or liquidation of the Company, by either: (a) giving
notice to each holder thereof or his personal representative of its intention to
cancel those Incentives for which the issuance of Common Shares involved payment
by the Participant for such shares, and permitting the purchase during the
thirty (30) day period next preceding such effective date of any or all of the
Common Shares subject to such outstanding Incentives, including in the Board’s
discretion some or all of the shares as to which such Incentives would not
otherwise be vested and exercisable; or (b) in the case of Incentives that are
either (i) settled only in Common Shares, or (ii) at the election of the
Participant, settled in Common Shares, paying the holder thereof an amount equal
to a reasonable estimate of the difference between the net amount per share
payable in such transaction or as a result of such transaction, and the price
per share of such Incentive to be paid by the Participant (hereinafter the
“Spread”), multiplied by the number of shares subject to the Incentive. In cases
where the shares constitute, or would after exercise, constitute Restricted
Shares, the Company, in its discretion, may include some or all of those shares
in the calculation of the amount payable hereunder. In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share. In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to Common
Shares upon a distribution and liquidation by the Company after giving effect to
expenses and charges, including but not limited to taxes, payable by the Company
before such liquidation could be completed. 12.5 Change in Control. In the event
of a Change in Control, the acquirer or surviving or resulting corporation has
the right to continue, assume or convert into replacement awards any then
outstanding Awards to the extent practicable. Outstanding Awards that are not
continued, assumed or converted into replacement awards in connection with the
Change in Control shall accelerate and vest, be earned or become exercisable in
full upon the Change in Control. With respect to outstanding Awards that are
subject to performance-based vesting conditions, the reference to “accelerate
and vest” refers to vesting based on the actual level of achievement of the
performance goal or goals under the Award as of the date of the Change in
Control unless otherwise provided in an employment agreement or in an Award
agreement. An Award that either by its terms or this Section 12.5 would be fully
vested or exercisable upon a Change in Control will be considered vested or
exercisable for purposes of Section 12.4 hereof. ARTICLE 13 LIQUIDATION OR
DISSOLUTION Subject to Section 12.4 hereof, in case the Company shall, at any
time while any Incentive under this Plan shall be in force and remain unexpired,
(i) sell all or substantially all of its property, or (ii) dissolve, liquidate,
or wind up its affairs, then each Participant shall be entitled to receive, in
lieu of each Common Share of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each Common Share
of the Company. If the Company shall, at any time prior to the expiration of any
Incentive, make any partial distribution of its assets, in the nature of a
partial liquidation, whether payable in cash or in kind (but excluding the
distribution of a cash dividend payable out of earned surplus and designated as
such) and an adjustment is determined by the Committee to be appropriate to
prevent the dilution of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, make such adjustment in accordance with the provisions of
Article 11 hereof.



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl017.jpg]
Exhibit 10.1 ARTICLE 14 INCENTIVES IN SUBSTITUTION FOR INCENTIVES GRANTED BY
OTHER ENTITIES Incentives may be granted under the Plan from time to time in
substitution for similar instruments held by employees, independent consultants
or trustees of a corporation, partnership, or limited liability company who
become or are about to become Employees, Consultants or Outside Trustees of the
Company or any Subsidiary as a result of a merger or consolidation of the
employing corporation with the Company, the acquisition by the Company of equity
of the employing entity, or any other similar transaction pursuant to which the
Company becomes the successor employer. The terms and conditions of the
substitute Incentives so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Committee at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Incentives
in substitution for which they are granted. To the extent permitted by
Applicable Law, any Incentives granted in accordance with this Article 14 shall
not reduce the number of Common Shares available for grant under Section 5.1
above. ARTICLE 15 MISCELLANEOUS PROVISIONS 15.1 Investment Intent. The Company
may require that there be presented to and filed with it by any Participant
under the Plan, such evidence as it may deem necessary to establish that the
Incentives granted or the Common Shares to be purchased or transferred are being
acquired for investment and not with a view to their distribution. 15.2 No Right
to Continued Employment. Neither the Plan nor any Incentive granted under the
Plan shall confer upon any Participant any right with respect to continuance of
employment by the Company or any Subsidiary. 15.3 Indemnification of Board and
Committee. No member of the Board or the Committee, nor any officer or Employee
of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board and the
Committee, each officer of the Company, and each Employee of the Company acting
on behalf of the Board or the Committee shall, to the extent permitted by law,
be fully indemnified and protected by the Company in respect of any such action,
determination, or interpretation. 15.4 Effect of the Plan. Neither the adoption
of this Plan nor any action of the Board or the Committee shall be deemed to
give any person any right to be granted an Award or any other rights except as
may be evidenced by an Award Agreement, or any amendment thereto, duly
authorized by the Committee and executed on behalf of the Company, and then only
to the extent and upon the terms and conditions expressly set forth therein.
15.5 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue Common Shares under any Incentive if the issuance thereof would constitute
a violation by the Participant or the Company of any Applicable Law; and, as a
condition of any sale or issuance of Common Shares under an Incentive, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such Applicable
Law. The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver Common Shares, shall be subject to
all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required. 15.6 Tax
Requirements. The Company or, if applicable, any Subsidiary (for purposes of
this Section 15.6, the term “Company” shall be deemed to include any applicable
Subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl018.jpg]
Exhibit 10.1 required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving Common Shares issued under the Plan to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Participant’s income arising with respect to the Award. Such payments shall
be required to be made when requested by the Company and may be required to be
made prior to the delivery of any certificate representing Common Shares, if
such certificate is requested by the Participant in accordance with Section
6.4(a) or Section 8.3(c) above and the Company has elected to issue certificates
(as opposed to electronic book entry form with respect to its Common Shares).
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding obligations of the Company; (ii) if the
Company, in its sole discretion, so consents in writing, the actual delivery by
the exercising Participant to the Company of Common Shares that the Participant
has not acquired from the Company within six (6) months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Nonqualified Option, which
shares so withheld have an aggregate Fair Market Value that equals (but does not
exceed) the required tax withholding payment; or (iv) any combination of (i),
(ii), or (iii). The Company may, in its sole discretion, withhold any such taxes
from any other cash remuneration otherwise paid by the Company to the
Participant. The Committee may in the Award Agreement impose any additional tax
requirements or provisions that the Committee deems necessary or desirable. 15.7
Assignability. Except as otherwise provided herein, Awards may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution. The Committee may,
in its discretion, authorize all or a portion of a Award to be granted to a
Participant on terms which permit transfer by such Participant to (i) the spouse
(or former spouse), children or grandchildren of the Participant (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, (iii) a partnership in which the only partners are (1)
such Immediate Family Members and/or (2) entities which are controlled by
Immediate Family Members, (iv) an entity exempt from federal income tax pursuant
to Section 501(c)(3) of the Code or any successor provision, or (v) a split
interest trust or pooled income fund described in Section 2522(c)(2) of the Code
or any successor provision, provided that (x) there shall be no consideration
for any such transfer, (y) the Award Agreement pursuant to which such Award is
granted must be approved by the Committee and must expressly provide for
transferability in a manner consistent with this Section 15.7, and (z)
subsequent transfers of transferred Awards shall be prohibited except those by
will or the laws of descent and distribution. Following any transfer, any such
Award shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that for purposes of Articles
8, 9, 11, 12, 13 and 15 hereof the term “Participant” shall be deemed to include
the transferee. The events of Termination of Service shall continue to be
applied with respect to the original Participant, following which, if such
Awards are Nonqualified Options or SARs, such Nonqualified Options and SARs
shall be exercisable or convertible by the transferee only to the extent and for
the periods specified in the Award Agreement. The Committee and the Company
shall have no obligation to inform any transferee of an Award of any expiration,
termination, lapse or acceleration of such Award. The Company shall have no
obligation to register with any federal or state securities commission or agency
any Common Shares issuable or issued under a Nonqualified Option or SAR that has
been transferred by a Participant under this Section 15.7. 15.8 Use of Proceeds.
Proceeds from the sale of Common Shares pursuant to Incentives granted under
this Plan shall constitute general funds of the Company.



--------------------------------------------------------------------------------



 
[doc2013equityincentivepl019.jpg]
Exhibit 10.1 15.9 Legend. Restricted Shares electronically registered in a
Participant’s name shall note that the shares are Restricted Shares. If a
certificate for Restricted Shares is issued to a Participant, the certificate
shall bear the following legend, or a similar legend deemed by the Company to
constitute an appropriate notice of the provisions hereof: On the face of the
certificate: “Transfer of these Common Shares is restricted in accordance with
conditions printed on the reverse of this certificate.” On the reverse: “The
Common Shares are subject to and transferable only in accordance with that
certain Physicians Realty Trust 2013 Equity Incentive Plan, a copy of which is
on file at the principal office of the Company in Milwaukee, Wisconsin. No
transfer or pledge of the shares evidenced hereby may be made except in
accordance with and subject to the provisions of said Plan and Award Agreement.
By acceptance of these Common Shares, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Plan and Award Agreement.”
If a certificate for Common shares is issued to a Participant, the following
legend shall be inserted on a certificate evidencing Common Shares issued under
the Plan if the shares were not issued in a transaction registered under the
applicable federal and state securities laws: “Common Shares represented by this
certificate have been acquired by the holder for investment and not for resale,
transfer or distribution, have been issued pursuant to exemptions from the
registration requirements of applicable state and federal securities laws, and
may not be offered for sale, sold or transferred other than pursuant to
effective registration under such laws, or in transactions otherwise in
compliance with such laws, and upon evidence satisfactory to the Company of
compliance with such laws, as to which the Company may rely upon an opinion of
counsel satisfactory to the Company.” A copy of this Plan shall be kept on file
in the principal office of the Company. ***************



--------------------------------------------------------------------------------



 